Citation Nr: 1421660	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 to April 1967 with subsequent service in the United States Air Force Reserve until his retirement in December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims file reveals a copy of the July 2013 hearing transcript.  The remaining documents are either irrelevant to the issue on appeal or are duplicative of evidence in the paper claims file.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service and has not been shown to be causally related to service, nor did an organic disease of the nervous system manifest within one year of separation from active service.

2. Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in October 2007, prior to the initial decision on the claims in June 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the October 2007 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA audiology examinations in May 2008 and July 2013.  In addition, a VA medical opinion was obtained in December 2013.  The VA medical opinion examiner provided the requested opinions in his report and provided a rationale for his conclusions.  Additionally, there has been no allegation that the opinion was inadequate. 

Moreover, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in July 2013.  The undersigned Veterans Law Judge clearly set forth the issues to be discussed, and the hearing focused on the elements necessary to substantiate the claims.  Questions were asked regarding the Veteran's noise exposure and symptoms in service and the progression of the disorders since service.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). There has been no allegation otherwise.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

The Veteran has contended that he has bilateral hearing loss and tinnitus as a result of military noise exposure.  Specifically, he has reported that he was a loadmaster on C-119, C-130, and C-5 aircraft during his active duty and reserve service in the United States Air Force, which exposed him to constant pressure deviations and acoustic trauma from the engines, air power units, and ground power units.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not listed as a chronic disease in the regulation; however, organic diseases of the nervous system, such as sensorineural hearing loss, are listed as chronic diseases in the regulation.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

A September 1966 enlistment examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
10 (25)
10 (20)
10 (20)
5 (15)
15 (20)
20 (30)
LEFT
5 (20)
5 (15)
10 (20)
15 (25)
20 (25)
5 (15)

In a September 1966 enlistment report of medical history, the Veteran denied any ear, nose, or throat trouble; running ears; and hearing loss.

A March 1967 separation examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
-5 (10)
-5 (5)
-10 (0)
15 (25)
35 (40)
20 (30)
LEFT
-5 (10)
-5 (5)
-10 (0)
45 (55)
50 (55)
55 (65)

The examining medical officer noted that the Veteran had decreased auditory acuity in both ears.

In a March 1967 separation report of medical history, the Veteran denied any ear, nose, or throat trouble; running ears; and hearing loss.

An October 1967 annual flying examination audiogram, conducted during the Veteran's reserve service, revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
5 (20)
10 (20)
5 (15)
10 (20)
10 (15)
15 (25)
LEFT
5 (20)
5 (15)
5 (15)
10 (20)
15 (20)
15 (25)

In an October 1967 report of medical history completed during the Veteran's reserve service, he denied any ear, nose, or throat trouble; running ears; and hearing loss.

A November 1968 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
0
20
20
25
LEFT
10
5
5
15
20
25

An October 1969 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
5
30
25
35
LEFT
10
5
5
15
20
30

A December 1970 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
15
10
20
LEFT
5
5
0
25
40
45

An October 1971 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
25
25
LEFT
0
0
5
0
20
15

A November 1973 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
30
35
45
LEFT
5
5
5
35
55
55

A December 1974 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
45
45
15
LEFT
5
5
5
25
65
65

An April 1975 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
10
LEFT
10
10
20
20
20
20

In an undated service treatment note, the Veteran complained that his right ear "blocked" on descent while he was flying the night before he presented for treatment.  He stated that he was able to clear his ear using the Valsalva technique, but he had increased pain and another blockage following the flight.  An examination of the left ear showed a slight increase in vascularity.  The right ear showed increased vascularity with retraction of the ear drum.  The Veteran's left nasal passage was clear, and his right nasal passage had some bogginess.  His throat was slightly inflamed.  The examiner diagnosed the Veteran with possible otitis media and an ear block.  

In an August 1975 service treatment note, the Veteran complained of a blocked ear.  An examination showed fluid in the left ear, but it was otherwise clear.  The examiner noted no apparent infection.  The right ear drum was a dull color.  She noted that vascularity had improved since the previous week and appeared better.  She diagnosed the Veteran with otitis media and fluid.  

An October 1975 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
10
LEFT
10
10
10
20
20
20

In an October 1975 report of medical history, the Veteran denied any ear, nose, and throat trouble; and hearing loss.  However, on the October 1975 examination report and the report of medical history, the examining medical officer noted that the Veteran was treated for otitis media with a right ear block and indicated that he had no complications and no sequelae.

An October 1976 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
15
15
LEFT
10
10
15
20
25
5

In a December 1976 report of medical history, the Veteran denied any ear, nose, and throat trouble; and hearing loss.  

An October 1977 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:





HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
10
LEFT
10
10
10
10
10
10

In an October 1978 report of medical history, the Veteran denied any ear, nose, and throat trouble; and hearing loss.  

A December 1978 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
5
15
20
LEFT
5
5
10
N/A
15
20

A November 1979 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
10
15
LEFT
5
5
5
15
10
15

In October 1980 and September 1981 reports of medical history, the Veteran denied any ear, nose, and throat trouble; and hearing loss.  

A November 1981 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
10
20
LEFT
5
5
10
10
10
10

A December 1982 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
5
5
LEFT
0
0
5
5
5
5

A December 1983 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
20
15
10
LEFT
10
10
10
10
10
10

A December 1984 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
5
5
LEFT
5
5
5
5
5
5

In a December 1984 report of medical history, the Veteran denied any ear, nose, and throat trouble; and hearing loss.  

A May 1985 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
10
15
LEFT
5
5
10
10
10
10

In an October 1985 report of medical history, the Veteran denied any ear, nose, and throat trouble; and hearing loss.  

A November 1985 annual flying examination audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
10
15
LEFT
5
5
10
10
10
10

Post-service private employment audiograms dated from August 1999 to April 2007 revealed pure tone thresholds, in decibels, as follows:

August 1999
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
25
40
70
75
85
LEFT
15
25
55
80
90
90

April 2003
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
25
50
75
80
75
LEFT
15
30
60
80
100
100


June 2004
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
25
55
75
85
90
LEFT
15
35
65
80
100
100

November 2005
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
25
50
80
80
80
LEFT
20
30
65
80
100
100

April 2007
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
30
60
75
80
80
LEFT
20
35
70
85
100
100

In a November 2004 private ear, nose, and throat treatment note, the Veteran reported a history of right ear problems.  He complained that his right ear felt blocked.  He also indicated that he heard a humming noise in his right ear for approximately two weeks.  He related that he was concerned about his right ear symptoms because he had acute otitis media of the right ear approximately 20 to 30 years previously.  On examination, the Veteran's right ear was clear with no evidence of wax, and there was no indentation of the ear drum.  The left ear was also clear.  The examining physician noted that an audiogram showed a sensorineural hearing loss compatible with acoustic trauma in both ears.  The audiogram was provided in graphic representation without interpretation as to the exact puretone thresholds found at the appropriate frequencies.

In a June 2007 private ear, nose, and throat treatment note, the Veteran complained of an intermittent "plugging" feeling in his right ear.  He also noted that, often times, sounds were painfully loud in his right ear and he had some numbness in that ear.  He reported that he had a long history of significant noise exposure to jet engines, guns, and factory noise.  He related that, in April 2007, a machine at work exploded "pretty close" to him.  He stated that it sounded like a stick of dynamite detonating approximately 200 feet away.  He indicated that he worked in electroplating of jets for a civilian contractor at an Air Force base.  The examining physician noted that tympanometry was normal bilaterally, and an audiogram showed severe sensorineural hearing loss that was worse in the right ear than in the left ear.  The audiogram was provided in graphic representation without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  Speech discrimination scores were 62 percent in the right ear and 80 percent in the left ear.  The physician diagnosed the Veteran with bilateral, severe sensorineural hearing loss with a more pronounced low-frequency loss in the right ear than in the left ear.  He noted that he thought that the more pronounced low-frequency hearing loss in the right ear was the reason that the Veteran's right ear felt plugged, and his severe sensorineural hearing loss explained his hypersensitivity to loud sounds due to recruitment phenomenon.  He cautioned the Veteran to avoid further noise exposure.  

In a July 2007 private ear, nose, and throat treatment note, the Veteran reported the onset of a plugged feeling in his right ear approximately three to four days prior to his appointment.  He stated that he was unable to hear a dial tone in his right ear, but things had improved since then.  An examination of the ears was normal bilaterally.  Audiometry showed a pattern similar to previous audiograms.  The audiogram was provided in graphic representation without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  Speech discrimination scores were 76 percent in the right ear and 84 percent in the left ear.  Tympanometry was normal bilaterally.  The examining physician diagnosed the Veteran with intermittent hearing loss in the right ear and possible right ear Meniere's disease.  The Veteran reported that he had severe intermittent hearing loss in his right ear in 2004, and he had the problem intermittently since April 2007.  

A July 2007 private calorics testing report showed the Veteran had significant unilateral weakness of 54 percent in the right ear with no directional preponderance.  The examiner opined that the peripheral hypofunction in the right ear was most likely from Meniere's disease in the right ear.

In an August 2007 private treatment note, the Veteran complained of right-sided tinnitus, numbness, hearing fluctuation, and hyperacusis.  He stated that he had ongoing symptoms since 2004.  He indicated that a recent magnetic resonance imagining (MRI) study findings suggested an acoustic neuroma.  The associated audiogram was provided in graphic representation without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  Speech discrimination scores were 32 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with an acoustic neuroma; specifically, a right-sided intravestibular schwannoma.

In a September 2007 private treatment note, the Veteran complained of hearing loss, tinnitus, ear fullness or pressure, and ear pain.  An examination of the ears was normal.  The diagnosis was right-sided intravestibular schwannoma.

In a November 2007 statement, a friend stated that she had known the Veteran since 1955.  She reported that he flew C-119s, C-130s, and C-5s in the Air Force, and she began to notice his hearing loss in the late 1970s.  She stated, "When asked why, he would say my ears constantly ring due to all my flying time."   

In an additional November 2007 statement, a fellow reservist indicated that he had known the Veteran since February 1967.  He reported that they were in the same reserve unit, were both aircraft loadmasters, and flew together until 1986.  He stated that they flew together on C-119s, C-130s, and C-5s.  He related that they flew many missions, including air and ground operations; delivering cargo and equipment; performing personnel airdrops; and performing medical evacuations.  He noted that they were exposed to hazardous noise "many times," and he reported that he noticed that the Veteran had problems with voice recognition.  He indicated that the Veteran needed people to "constantly... repeat what [they] said."  

In another November 2007 statement, another fellow reservist, who served with the Veteran as a loadmaster in the same reserve unit from October 1966 to October 1972, stated that they were exposed to very loud noises on C-119 and C-130 aircraft.  He noted that he continued a friendship with the Veteran, and he noticed that the Veteran had "major hearing problems" in the mid-1980s.  He also reported that the Veteran "mentioned many times" that he had continuous ringing in his ears.  

During a May 2008 VA audiology examination, the Veteran reported he had a history of hearing loss, mainly in his right ear, since the 1980s.  He stated that he had an ear infection in his right ear in 1971 or 1972.  He related that, during his service with the Air Force Reserve, he was an aircraft loadmaster and was exposed to noise from gunfire, heavy machinery, power tools, target practice, and aircraft and ground power units.  He also indicated that, as a civilian, he was an electroplating cell leader, worked on sheet metal on aircraft, and was a materials supervisor.  An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
45
55
80
80
85
75
LEFT
20
30
70
80
105
71

Speech recognition scores were 78 percent in the right ear and 88 percent in the left ear.  The Veteran complained of severe to very severe, constant bilateral tinnitus.  He reported a high-pitched ringing, buzzing, roaring, cricket-like, and pulsing sensation in his ears.  The examiner diagnosed the Veteran with moderate to severe sloping sensorineural hearing loss in the right ear and mild to profound sloping sensorineural hearing loss from 1000 to 4000 Hertz in the left ear.  He noted that a series of audiograms, dated between October 1976 and November 1985, showed hearing within normal limits in both ears.  He did attribute the Veteran's tinnitus to his hearing loss; however, he opined that the Veteran's current hearing loss and tinnitus were not likely the result of acoustic trauma in service.  

An October 2012 private MRI showed a three millimeter neuroma on the right side of the Veteran's brain.  

In a June 2013 private treatment note, the Veteran was examined approximately one week after he underwent a right-sided second stage bone anchored cochlear stimulator placement.  An examination of the ears was normal; however, the ear canals were debrided, and cerumen and skin debris were removed in order to facilitate the examination.  The Veteran stated that he had no complaints following the surgery.  He indicated that his hearing loss remained unchanged, and he continued to have constant tinnitus.

In July 2013, the Veteran submitted an internet article that indicated that long0term exposure to loud noises, including machinery, could lead to progressive hearing loss and tinnitus.  

In a July 2013 examination report, a VA examiner indicated that the Veteran had Meniere's syndrome or endolymphatic hydrops and a benign neoplasm of the ear.  He noted that the Veteran had constant tinnitus, constant staggering, and hearing impairment.  He also indicated that the Veteran had an acoustic neuroma that caused impairment of function.  The examiner related that the Veteran had residual conditions or complications due to the neoplasm, including imbalance, hearing loss, and tinnitus.  An examination of the Veteran's external ears, ear canals, and tympanic membranes were normal.  The examiner diagnosed the Veteran with bilateral, noise-induced hearing loss with tinnitus.  He noted that the Veteran had prolonged noise exposure during service.  Specifically, he indicated that the Veteran served as an aircraft load master and he flew on C-119, C-130, and C-5 aircraft.  The Veteran stated that he had 2400 hours of flying time, and he was also exposed to noise from running engines while the planes were on the ground.

During a July 2013 hearing, the Veteran testified that he was an aircraft loadmaster in the Air Force and he predominantly flew C-119, C-130, and C-5 aircraft.  He related that he had noise trauma to his ears from the aircraft engines.  He indicated that they did a lot of medical evacuations and crew changes with the engines running.  He related that he was provided with hearing tests while he was on active duty, but they were conducted in an aircraft hangar with lots of background noise, so he "guess[ed] a lot."  He noted that the Air Force did not start enforcing a hearing conservation program until 1974, but, at that time, all he had was an intercom headset that he did not always wear.  He reported that he had radiosurgery to control the growth of a neuroma, and he no longer had hearing in his right ear.  He also indicated that he first started experiencing ringing in his ears during service, and it had been continuous since that time. 

In a December 2013 VA medical opinion, a VA otolaryngologist noted that he was unable to find any evidence of permanent threshold shifts that might be attributable to acoustic trauma during any period of active duty service.  He opined that, the 1975 ear block in the right ear was more likely than not an acute condition because "there is every indication that the ear block cleared within a reasonable period of time and did not represent a chronic condition."  He reported that, although the Veteran developed subsequent right-sided fluctuant hearing loss associated with hyperacusis and tinnitus, there was no indication that the condition might have been related to any specific occurrence while on active duty.  He also stated, "I find no credible evidence to support hearing loss and/or tinnitus that might be related to military acoustic trauma and/or any specific incident that might have happened while on active duty.  In my opinion, the Veteran's later hearing loss and tinnitus possibly related to military service or any incident that occurred while on active duty would not be supported by current medical literature."  In addition, he opined that the most likely etiology of the Veteran's hearing loss and tinnitus would be "a combination of genetic and environmental factors that occurred outside military service."  He related that hearing loss and tinnitus that occurred as the result of noise trauma occurred within the timeframe of exposure and not at a later time.  Therefore, he opined that it was "extremely unlikely" that the Veteran's development of Meniere's disorder might be related to military noise exposure or the acute ear block that occurred over three decades prior to the onset of his Meniere's disorder.  He further stated:

1.  It is less likely than not that the Veteran's bilateral hearing loss manifested in service or within one year thereafter or was otherwise causally or etiologically related to his military service, including noise exposure, constant pressure deviations, and otitis media.

2.  It is less likely than not that the Veteran's tinnitus manifested in service or was otherwise causally or etiologically related to his military service, including noise exposure, constant pressure deviations, and otitis media.

3.  It is less likely as not that the Veteran's tinnitus is caused by or otherwise related to his hearing loss, although it is less likely than not that the Veteran's hearing loss is related to his military service.

Initially, the Board notes that the April 2004, June 2007, and July 2007 private ear, nose, and throat audiograms included in the record are uninterpreted.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  Here, a remand for interpretation of these audiograms is unnecessary because it is clear that the Veteran has current bilateral sensorineural hearing loss.  Instead, the central issue in this case is the etiology of the Veteran's current bilateral hearing loss.

Based on a review of the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  As shown above, the Veteran currently has hearing loss at a level that is considered disabling for VA purposes, and he has reported the presence of and has been diagnosed with tinnitus.  Furthermore, he has alleged that he was exposed to noise from his service as an Air Force loadmaster.  His description of the noise exposure is consistent with the circumstances of his service.  Therefore, the evidence satisfies two of the three elements needed for service connection for each disability.  Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus is related to service, and the Board will confine this analysis to a discussion of that evidence.

Initially, the Board notes that neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken throughout active service were normal, and the Veteran denied having any history of ear trouble during that time period.  While the Veteran now states that his hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  Rather, audiograms did not show hearing loss for VA purposes until August 1999, in a post-service employment audiogram, which is more than one year following the Veteran's separation from service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the lay statements are outweighed by the affirmative evidence in service showing that the Veteran did not have hearing loss upon objective testing and his own contemporaneous statements specifically denying hearing loss and tinnitus.  Thus, the evidence weighs against a finding of continuity of symptomatology.

In addition, the relevant opinions of record are those of the Veteran provided in various written and oral statements and those of the VA examiners dated in May 2008, July 2013, and December 2013.  For the reasons discussed below, the Board finds that the December 2013 opinion is the most probative of record.  Because it weighs against the Veteran's claims, they must be denied.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Comparing the May 2008, July 2013, and December 2013 VA opinions, the Board finds that the May 2008 and July 2013 opinions are less probative than the December 2013 opinion.  Specifically, the May 2008 and July 2013 VA examiners' rationale for the conclusion that hearing loss was not related to service was that the Veteran's in-service audiograms showed normal hearing.  They did not address his complaints and treatment of an ear blockage and otitis media in service or whether his post-service diagnosis of Meniere's disease was related to service.  

On the other hand, the Board finds that the December 2013 VA otolaryngologist's opinion is adequate and the most probative evidence of record on this matter.  The otolaryngologist reviewed and detailed the relevant evidence in the claims file.  He correctly accepted as true the Veteran's account of in-service noise exposure.  Nevertheless, he concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure, constant pressure deviations, and otitis media.

The otolaryngologist explained that he was unable to find any evidence of permanent threshold shifts that might be attributable to acoustic trauma during any period of active duty service.  He also opined that the Veteran's 1975 right ear blockage was an acute condition because it cleared within a reasonable period of time and did not represent a chronic condition.  He also opined that it was extremely unlikely that the Veteran's development of Meniere's disease might be related to military noise exposure or the 1975 acute ear blockage.

The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the December 2013 VA medical opinion outweighs the general assertions of the Veteran.  In this regard, the Board notes that the otolaryngologist has training, knowledge, and expertise.  He reviewed the evidence of record, including the Veteran's own lay statements, and relied on his expertise in rendering his opinion supported by rationale.  Therefore, the Board finds that the December 2013 opinion is more probative than the Veteran's lay statements.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that provided by the VA otolaryngologist in December 2013, which weighs against the claims.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


